DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's argues in the response filed 04/21/2021 that prior art prior art Melsheimer does not disclose the fins have a rounded profile since the cutters have a sharp edge. However, the cutters as seen in figure 2 has a rounded profile that curve to the ends of the cutters that will allow the prior art to read on the claims of record. 
The prior art further argues that Aggerholm does not disclose the rounded profile. The rejections has been withdrawn.
New rejections with respect to Booth and Crow as modified by Melsheimer have been made below. 
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 states in lines 1-2 “the proximal region…”. One of ordinary skill in the art would acknowledge that the balloon can inherently have a proximal region. However, for clarity purposes and to avoid any potential indefinite issues, the phrase should read “a proximal region”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 2 states in lines 1-2 “the distal region…”. One of ordinary skill in the art would acknowledge that the balloon can inherently have a proximal region. However, for clarity purposes and to a distal region”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 16, 18, 20, 35, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2006/0149308 to Melsheimer.
As to claim 1, Melsheimer discloses an angioplasty balloon (14, paragraph 24) comprising an elongate tube of polymeric material (paragraph 24) having a relaxed delivery configuration (paragraph 23,24) and an expanded deployed configuration (figure 1), the elongate tube comprising a main body portion (16), and a plurality of radially extended fins (30) formed integrally with the elongate tube (paragraph 31), comprising a radially outwardly projection apex comprising a rounded profile (figure 2, the apex projects radially outwardly, and has a rounded profile as seen in figure 2), and extended longitudinally along a central part of the main body portion (figure 1) when the tube is in the expanded deployed configuration (figure 1).
As to claim 16, Melsheimer discloses the plurality of fins comprises three fins (figure 1).
As to claim 18, Melsheimer discloses a proximal end of each fin is of generally convex shape in longitudinal cross section (figure 2).

As to claim 35, Melsheimer discloses the radially outwardly projecting apex of each of the fins extends in a linear direction that is parallel to a longitudinal axis of the balloon (figure 1).
As to claim 36, Melsheimer discloses the radially outwardly projecting apex of each of the fins is a furthest edge radially from a longitudinal axis of the balloon (figure 1, 2).
Claims 1, 16-18, 32, 33, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,653,690 to Booth.
As to claim 1, Booth discloses an angioplasty balloon (260, col. 2 ll. 38-45, the balloon catheter can be used as an angioplasty balloon) comprising an elongate tube of polymeric material (col. 12 ll. 65-66) having a relaxed delivery configuration (figure 34) and an expanded deployed configuration (figure 35), the elongate tube comprising a main body portion (main body portion of 260, figure 34, 35), and a plurality of radially extended fins (262) formed integrally with the elongate tube (col. 11 ll. 60-28-31, the barbs 262 can be similarly integral with the balloon), comprising a radially outwardly projection apex comprising a rounded profile (figure 33-35), and extended longitudinally along a central part of the main body portion (figure 33-35) when the tube is in the expanded deployed configuration (figure 35).
As to claim 16, Booth discloses the plurality of fins comprises three fins (figure 33-35).

As to claim 18, Booth discloses a distal end of each fin is of generally concave shape in longitudinal cross section (figure 33-35, without further spatial designations, the end with the concave shape, or the underside of the barb, can be the distal end).
As to claim 32, Booth discloses an angioplasty balloon (260, col. 2 ll. 38-45, the balloon catheter can be used as an angioplasty balloon) comprising an elongate tube of polymeric material (col. 12 ll. 65-66) having a relaxed delivery configuration (figure 34) and an expanded deployed configuration (figure 35), the elongate tube comprising a main body portion (main body portion of 260, figure 34, 35), and a plurality of radially extended fins (262) formed integrally with the elongate tube (col. 11 ll. 60-28-31, the barbs 262 can be similar integral with the balloon), the fins extending longitudinally along a central part of the main body portion (figure 33-35) when the tube is in the expanded deployed configuration (figure 35), wherein each fin comprises a first end which is of a generally concave shape in the longitudinal cross section (figure 33-35, bottom side of the barb col. 12 ll. 62-65), and a second end which is of a generally convex shape in the longitudinal cross section ( figure 33-35, top side of the barb col. 12 ll. 62-65).
As to claim 33, Booth discloses each fin comprises a distal end which is of a generally concave shape in the longitudinal cross section, and proximal end . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9, 16, 17, 19, 20, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Publication 2006/0106412 to Crow in view of U.S. Patent Publication 2006/0149308 to Melsheimer.
As to claim 1, Crow discloses an angioplasty balloon (16, paragraph 19) comprising an elongate tube of polymeric material (paragraph 24) having a relaxed delivery configuration (paragraph 22,23) and an expanded deployed configuration (figure 1), the elongate tube comprising a main body portion (see 

    PNG
    media_image1.png
    268
    464
    media_image1.png
    Greyscale

Melsheimer teaches a similar device (balloon catheter, abstract), having a plurality of radially extended fins (30) formed integrally with the elongate tube (paragraph 31) for the purpose of using a known technique to form a cutting portion on a balloon. Melsheimer teaches in paragraph 31 that the cutter can be attached to the balloon, similar the techniques as disclosed by Crow in paragraph 30, 31, as well as making the cutter integral with the balloon. It would have been obvious to one of ordinary skill in the art before the effective filing date to have 
As to claim 2, with the device of Crow and Melsheimer above, Crow discloses the proximal region of the main body has a length of form 0.6 to 1.2 times a nominal diameter of the angioplasty balloon (paragraph 39, the proximal region can have a claimed length that can read on the claim limitation). Based on a nominal diameter and the disclosed length range of the cutting member, Crow would be able to read on the length. If it would be known that Crow would be able to read on the length, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the proximal region of the main body has a length 0.6 to 1.2 times a nominal diameter since it has been held that where the general conditions of a claim are known, discovering the optimum or workable range involves routine skill in the art. 
As to claim 5, Aggerholm discloses the distal region of the main body has a length of form 0.6 to 1.2 times a nominal diameter of the angioplasty balloon (paragraph 41, the distal region can have a claimed length). Based on a nominal diameter and the disclosed length range of the cutting member, Crow would be able to read on the length. If it would be known that Crow would be able to read on the length, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the distal region of the main body has a length 0.6 to 1.2 times a nominal diameter since it has been held that where the general conditions of a claim are known, discovering the optimum or workable range involves routine skill in the art.

As to claim 16, with the device of Crow and Melsheimer above, Crow discloses the plurality of fins comprises three fins (paragraph 23).
As to claim 17, with the device of Crow and Melsheimer above, Crow discloses a distal end of each fin is of generally concave shape in longitudinal cross section (figure 2).
As to claim 19, with the device of Crow and Melsheimer above, Crow discloses the fins have longitudinally spaced-apart interruptions (54 or 46, figure 3).
As to claim 20, with the device of Crow and Melsheimer above, Crow discloses the elongate tube is of Nylon material (paragraph 22).

As to claim 36, with the device of Crow and Melsheimer above, Crow discloses the radially outwardly projecting apex of each of the fins is a furthest edge radially from a longitudinal axis of the balloon (figure 1, 2).
Claim 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0149308 to Melsheimer in view of U.S. Patent Publication 2004/0133223 to Weber.
As to claims 11-13, Melsheimer discloses the device above but is silent the specific size of the fins being 0.75mm or less in height, 0.5 mm or less in width, the ratio of the height of the fins to a width of a base of the fins is from about 1.25:1 to about 1.75:1, and the fins having longitudinal spaced-apart interruptions. 
Weber teaches a similar device having fins that are 0.75mm or less in height (paragraph 33), 0.5 mm or less in width (paragraph 33), the ratio of the height of the fins to a width of a base of the fins is from about 1.25:1 to about 1.75:1 (paragraph 33), for the purpose of providing different degrees of cutting and/or flexibility (paragraph 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fins of Melsheimer be 0.75mm or less in height, 0.5 mm or less in width, and the ratio of the height of the fins to a width of a base of the fins is from about 1.25:1 to about .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0106412 to Crow in view of U.S. Patent Publication 2006/0149308 to Melsheimer as applied to claims 1, 2, 5, 9, 16, 17, 19, 20  above, and further in view of U.S. Patent Publication 2004/0133223 to Weber.
As to claims 11-13, Crow as modified by Melsheimer discloses the device above but is silent the specific size of the fins being 0.75mm or less in height, 0.5 mm or less in width, the ratio of the height of the fins to a width of a base of the fins is from about 1.25:1 to about 1.75:1, and the fins having longitudinal spaced-apart interruptions. 
Weber teaches a similar device having fins that are 0.75mm or less in height (paragraph 33), 0.5 mm or less in width (paragraph 33), the ratio of the height of the fins to a width of a base of the fins is from about 1.25:1 to about 1.75:1 (paragraph 33), for the purpose of providing different degrees of cutting and/or flexibility (paragraph 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fins of Crow as modified by Melsheimer be 0.75mm or less in height, 0.5 mm or less in width, and the ratio of the height of the fins to a width of a base of the fins is from about 1.25:1 to about 1.75:1 as taught by Weber in order for providing different degrees of cutting and/or flexibility.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0106412 to Crow in view of U.S. Patent Publication 2006/0149308 to Melsheimer in view of U.S. Patent 5,976,181 to Whelan.
As to claim 26, 27, Crow discloses an angioplasty balloon (16, paragraph 19) comprising an elongate tube of polymeric material (paragraph 24) having a relaxed delivery configuration (paragraph 22,23) and an expanded deployed configuration (figure 1), a plurality of radially extended fins (20) comprising a radially outwardly projection apex comprising a non-sharp profile (figure 2, the apex projects radially outwardly, and has a non-sharp profile as seen in figure 2), and extended longitudinally along a central part of a main body portion (figure 1, see annotated figure above) when the tube is in the expanded deployed configuration (figure 1) a catheter (10, figure 1) to which the angioplasty balloon is mounted, the catheter comprising an outer shaft (18) to which a proximal end of the angioplasty balloon is mounted and an inner shaft  (24) which extend through the angioplasty balloon wherein the inner shaft as at least one radiopaque band thereon (paragraph 29) but is silent about the fins are integrally formed with the elongate tube and the marker is aligned with a fin-free proximal and a fin-free distal region of the main body portion. Crow does disclose mechanisms to couple or bond the cutting member to the balloon in paragraph 19, 30, 31
Melsheimer teaches a similar device (balloon catheter, abstract), having a plurality of radially extended fins (30) formed integrally with the elongate tube (paragraph 31) for the purpose of using a known technique to form a cutting 
Whelan teaches a similar device having radiopaque markers (17) on proximal and distal ends where there would be at a proximal and distal end fin-free regions (col. 4 ll. 7-17) for the purpose of allowing the physicians to determine relative position of the balloon. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the markers of Crow as modified by Melsheimer be at proximal and distal end fin-free regions as taught by Whelan in order for allowing the physicians to determine relative position of the balloon.
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,653,690 to Booth in view of U.S. Patent 5,976,181 to Whelan.
As to claim 34, Booth discloses the device above including a catheter (10, figure 33-35) to which the angioplasty balloon is mounted, the catheter comprising an outer shaft (12) to which a proximal end of the angioplasty balloon is mounted and an inner shaft (14, figure 32-34, and/or the lumen 13 as seen in figure 2 can be seen to be an inner shaft with respect to the catheter 12 and extends through the balloon as can be further evidenced by the inner shaft of prior art Crow above)  which extended through the balloon but is silent about the 
Whelan teaches a similar device having radiopaque markers (17) on proximal and distal ends where there would be at a proximal or distal end fin-free regions (col. 4 ll. 7-17) for the purpose of allowing the physicians to determine relative position of the balloon. In addition, Whelan does further teach a guidewire which can alternatively teach the inner shaft. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the markers of Whelan at proximal and distal end fin-free regions of Booth in order for allowing the physicians to determine relative position of the balloon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2017/0080192 to Giasolli discloses a similar device readable, combinable on, or capable of providing evidence on the claims of record. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771